AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


       RED LION HOTELS FRANCHISING, INC.,                            )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-0094-TOR
                                                                     )
                                                                     )
                GHAZANFAR KHAN, et al.,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to the stipulation and agreement of the parties, Judgment of Dismissal is entered, the Court retaining jurisdiction
’
              for purposes of construction, modification and enforcement of the Final Order (ECF No. 106).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE                                                 upon the stipulation and agreement
     of the parties.


Date: May 9, 2019                                                          CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                            Bridgette Fortenberry
